Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose 
a method, non-transitory machine readable medium comprising: receiving by a first device, an input from a passenger of a transportation vehicle, the input reporting a problem at the transportation vehicle transmitting the input by the first device to a second device; evaluating by the second device whether the problem identified by the input is to be resolved at the transportation vehicle; wherein the second device accesses a portion of a machine learned model to evaluate whether the problem identified by the input is to be resolved at the transportation vehicle; generating a response by the second device to address the problem, when the evaluation indicates that the problem can be resolved at the transportation vehicle; and updating a data structure by the second device for addressing the problem after the transportation vehicle has reached a destination, when the evaluation indicates that the problem cannot be resolved at the transportation vehicle.  Nor do the prior arts disclose receiving an input from a passenger of an aircraft at a passenger electronic device (PED), indicating a problem at the aircraft, the PED being in communication with an in- flight entertainment (IFE) system computing device;  46ATTORNEY DOCKET NO.: 147NP Filed Via EFS transmitting the input by the PED to the IFE system computing device; determining by the IFE computing device whether the problem identified by the input can be resolved at the aircraft; wherein the IFE system computing device uses a portion of a machine learned model to evaluate whether the problem identified by the input can be resolved at the aircraft; generating a response by the IFE system computing device to address the problem, when the evaluation indicates that the problem can be resolved at the aircraft; and transmitting the input from the aircraft to a ground computing system to address the problem after the aircraft has landed, when it is determined that the problem cannot be resolved at the aircraft.  These limitations are neither taught nor obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                             Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661